DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 11/24/2020 Applicant has submitted a Statement of Common Ownership in the response filed 03/24/2021, which overcomes the prior art of record.
Claim(s) 1-14 and 21-26 are pending examination.

Response to Arguments
Applicants’ arguments to the previous drawing objection, as set forth in pages 2-3 of the 11/24/2020 OA is persuasive. The previous drawing objection is withdrawn.
Applicants’ Statement of Common Ownership overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, attaching a first semiconductor device to a substrate using a first die attach pad; attaching a second semiconductor device to the substrate using a second die attach pad; filling a gap between the first die attach pad and the second die attach pad and at least partially filling a gap between the first semiconductor device and the second semiconductor device with an encapsulant; depositing a protective coating over the encapsulant and over the first semiconductor device and the second semiconductor device, the depositing the protective coating filling a remainder of the gap between the first semiconductor device and the second semiconductor device; and forming a redistribution structure over the protective coating.
Claims 2-7 are allowed, because they depend from the allowed claim 1.  
Independent claim 8 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 8, forming a first die attach pad and a second die attach pad separated from the first die attach pad onto a substrate; placing a first semiconductor die on the first die attach pad and a second semiconductor die on the second die attach pad; placing a leveling film over the first semiconductor die and the second semiconductor die; leveling the first semiconductor die and the second semiconductor die to a first level using the leveling film; depositing a molding compound over the substrate and at least partially filling a die gap between the first semiconductor die and the second semiconductor die from the substrate to the leveling film, an interface between the leveling film and the molding compound being at or below corner regions of the first semiconductor die and the second semiconductor die; depositing a dielectric layer over the molding compound and the first semiconductor die and the second semiconductor die; and forming a redistribution layer over the dielectric layer.
Claims 9-14 are allowed, because they depend from the allowed claim 8.  
Independent claim 21 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 21, receiving a first semiconductor die with first external contacts; receiving a second semiconductor die with second external contacts; encapsulating the first semiconductor die and the second semiconductor die, wherein after the encapsulating the encapsulant at least partially fills a gap between the first semiconductor die and the second semiconductor die, and wherein the first external contacts and the second external contacts are disposed at a same level; forming a protection layer over the encapsulant, the first semiconductor die, and the second semiconductor die, wherein an interface between the protection layer and the encapsulant is disposed between sidewalls of the first semiconductor die and the second semiconductor die; and forming a redistribution structure over the protection layer, wherein the redistribution structure comprises a metallization layer electrically coupled to at least one of the first external contacts.
Claims 22-26 are allowed, because they depend from the allowed claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Yang PG Pub 2008/0237828, teaches a semiconductor device package with die receiving through-hole and dual build-up layers over both side-surfaces for WLP and method of the same.
	b. Park et al. PG Pub 2013/0032947, teaches a semiconductor package that stably protects an internal semiconductor chip from external shocks.

d. Hung et al., US Patent No. 9,048,222, teaches a method of fabricating interconnect structure for package-on-package devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./




/KYOUNG LEE/Primary Examiner, Art Unit 2895